Title: To George Washington from Brigadier General William Smallwood, 30 May 1778
From: Smallwood, William
To: Washington, George


                    
                        Dear Sir,
                        Pennsborough Township [Pa.] 30th May 1778
                    
                    The Prisoners of War I shall send of to Lancaster early in the morning, and the tories I shall take the most elligible method of disencumbering myself off immediately.
                    It appears from a letter which I recd from Colo. Hollingsworth on the 27th Inst. that there are a Number of Stores remaining yet at the head of Elk, but if Mr Wade has forwarded the Waggons which I directed, and they have been imploy’d in removing such Stores as lay most exposed which I recommended to Colo. Hollingsworth, the quantity there must be much lessen’d; I have no opinion of the Militia being any great Security to them unless it is against very light parties without they are Supported by regular troops, and should they be an object with the Enemy it is probable they will send a strong party to effect their distruction you will therefore judge of the Expediency of risking this and drawing of the Brigade, I shall order down two Hundred of the Militia to relieve Pope and order him to repair Immediately to this encampment the remainder of the Militia with the Artillery I shall order to be dispos’d in the most proper manner for covering the Stores at the head of Elk, and shall hold the troops here in constant readiness to move, either on your orders or to Support the Militia as Circumstances may require, I detach’d Cornet Thornton with a party of horse yesterday to Grubs, Marcus Hook & Chester to make discoveries, he has just return’d and informs me five & Twenty transports with troops past  down to day, that there are a number more waiting to pass the Chœux du frize and standing down also informs the Admirals ship came too off Chester this Afternoon, a Similar account respecting the number of transports with troops, I’ve just recieved from Capt. Rumford who informs me past down below Wilmington, but immagined the tide wou’d not admit of their falling down so low as Newcastle, he will watch their motions and give me farther Intelligence in the morning I have order’d down a party of 100 men properly Officer’d to Wilmington, who are to fall in there before day in the Morning as a party of Observation, or to annoy any light Marauding parties that may fall in, in that quarter, I have the Honor to be with much esteem Your Excellency’s most Obdt Hble Servt
                    
                        W. Smallwood
                    
                